SMITH, Acting Associate Justice.
Claude L. Burrows was searched and $40 in bills taken from his person under the search warrant referred to in the case of United States v. Keleher (No. 4061) - App. D. C. —, 2 F.(2d) 934, this day decided. The Supreme Court of the District ordered the return of the property, and the government appealed.
For the reasons stated in the decision of that case, and for the additional reason that Burrows was not named, in the search warrant, and was not at the time the search was made violating or charged with violating the law or under arrest, the order appealed from is affirmed.